t c no united_states tax_court cinema ‘84 richard m greenberg tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in this tefra partnership proceeding the court entered an order of dismissal and decision and that decision was appealed to the court_of_appeals for the second circuit the court_of_appeals affirmed in part and reversed in part the decision of this court and in accord with the mandate this court issued an order dismissing this case for lack of jurisdiction as to a participating partner the court’s order of dismissal and decision is otherwise final under sec_7481 i r c m a partner of the partnership who had not previously participated in this proceeding filed a motion for leave to file notice of election to participate out of time and lodged with the court a motion to vacate order of dismissal and decision and a motion to be appointed tax_matters_partner held the motion to vacate was properly submitted to this court without leave of the court_of_appeals under 429_us_17 and 56_tc_128 is overruled and will no longer be followed because of the supreme court decision held further m has not alleged proper grounds for vacating a final_decision of this court held further the same standards apply for vacating a final_decision in a tefra proceeding as in a deficiency case thomas e redding for movant garlon j riegler bradford a johnson for respondent opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge set forth below opinion of the special_trial_judge powell special_trial_judge this case is before the court on a motion for leave to file notice of election to participate out of time filed on behalf of garlon j riegler movant on unless otherwise indicated section references are to the internal_revenue_code in effect at relevant times rule references are to the tax_court rules_of_practice and procedure date together with that motion he lodged with the court a motion to vacate order of dismissal and decision and a motion to be appointed tax_matters_partner this case is a so-called tefra partnership proceeding under sections and involves disallowed deductions claimed with respect to a motion picture promotion the court held pre- trial conferences on september and on date at those conferences none of the partners who appeared indicated a desire to prosecute this case or other similar cases furthermore there is no active tax_matters_partner in this case on date respondent filed a motion to dismiss for failure to properly prosecute that motion was held in abeyance while the court disposed of potentially dispositive motions concerning certain partners who had elected to participate the court disposed of those motions see 111_tc_198 affd in part and revd in part sub nom 294_f3d_432 2d cir this case was calendared for hearing on respondent's motion to dismiss for failure to properly prosecute at the special session of the court held on date the order provided that if there is no appearance by or on behalf of a partner who will prosecute this matter the court will dismiss this case for failure to properly prosecute and enter a decision sustaining respondent's determination in full the order was served on all the partners who were still linked to the partnership proceeding at the hearing the only appearance was made by counsel for some of the participating partners who asked the court to delay the dismissal for days to determine whether there was any partner who wished to proceed with the litigation and would become the tax_matters_partner that time was subsequently extended to date there was no appearance by any partner who desired to prosecute this case on date respondent filed a notice of consistent agreement by an order of dismissal and decision entered on date respondent’s motion to dismiss for failure to properly prosecute filed date was granted and respondent’s determinations of partnership adjustments for the taxable years and were sustained the order of dismissal and decision was appealed with respect to the court’s holding that certain partners were not entitled to a consistent settlement and whether one partner karin m locke was still properly before the court the court_of_appeals for the second circuit affirmed as to the first issue and reversed as to the second cinema ‘84 v commissioner supra the mandate of the court_of_appeals for the second circuit was filed date and no petition for a writ of certiorari was filed on date the court issued an order dismissing karin m locke for lack of jurisdiction in conformity with the mandate of the court_of_appeals for the second circuit the decision of this court became final on date see sec_7481 on date a motion for leave to file notice of election to participate out of time motion for leave was filed on behalf of movant the motion alleges that movant is a partner in the cinema ‘84 partnership and requests that he be appointed the tax_matters_partner for the partnership with the motion movant lodged with the court a motion to vacate order of dismissal and decision and a motion to be appointed tax_matters_partner the raison d’être of movant’s motion for leave is to have the court vacate its decision entered date that sustained respondent’s determinations with regard to the taxable years and of cinema ‘84 in resolving the question whether leave should be granted we must first decide whether the court’s decision should be vacated that decision was entered date and modified on date pursuant to the mandate of the court_of_appeals for the second circuit with respect to all the partners who had not previously settled with the exception of karin m locke the court’s decision was affirmed by the court_of_appeals for the second circuit and is final authority of the tax_court to vacate a decision while not raised in the motion to vacate lodged with the court the initial question is whether this court has the authority to reopen a case where the decision of this court has been affirmed modified or reversed by the court_of_appeals in 56_tc_128 the court was faced with a motion for leave to file a petition to reopen proofs sic filed after the decision of this court had been affirmed by the court_of_appeals the gravamen of the motion was that the decision of this court was based on perjured testimony we assumed that the allegation was correct nonetheless we found that the motion was analogous to one filed in a federal district_court under rule b of the federal rules of civil procedure id pincite and we applied the then majority view that since the decided cases reveal that rule b does not change the usual requirement of leave of the appellate court a fortiori such leave is required where as is the case herein the federal rules of civil procedure are not technically applicable to this court id pincite in transp manufacturing equip co v commissioner tcmemo_1971_178 a decision of this court had been appealed to the see lydon v commissioner tcmemo_1964_27 affd 351_f2d_539 7th cir court_of_appeals for the eighth circuit but taxpayer had not raised a specific issue on appeal the case was remanded to this court on other grounds and taxpayer sought to have our original decision vacated as to the issue that had not been appealed this court in rejecting taxpayer’s argument noted decisions of this court may be reviewed by the courts of appeals and by those courts alone in turn judgments of the courts of appeals with respect to decisions of this court may be reviewed by the supreme court and by that court alone our assumption of jurisdiction to amend a judgment of the eighth circuit in this case would be in effect a review of that court’s judgment and hence a transgression not only of the traditional jurisdictional limits described in william d lydon supra but also of the statutory jurisdictional limits established by sec_7482 the final word on a trial court’s authority to reopen a decision or judgment after it has been affirmed modified or reversed by a court_of_appeals however had not been spoken in 429_us_17 the supreme court affirmed the judgment of a lower court subsequently after the mandate of the supreme court was issued the corporation moved to recall the mandate and have the lower court’s judgment set_aside under rule b of the federal rules of civil procedure the supreme court recognized that in the past both this court and many courts of appeals have required appellate leave before the district_court could reopen a case which had been see transp manufacturing equip co v commissioner tcmemo_1968_189 affd in part and vacated in part 434_f2d_373 8th cir reviewed on appeal the requirement derived from a belief that an appellate court’s mandate bars the trial_court from later disturbing the judgment entered in accordance with the mandate it has also been argued that the appellate-leave requirement protects the finality of the judgment and allows the appellate court to screen out frivolous rule b motions id pincite fn ref and citations omitted the supreme court however held in our view the arguments in favor of requiring appellate leave are unpersuasive like the original district_court judgment the appellate mandate relates to the record and issues then before the court and does not purport to deal with possible later events hence the district judge is not flouting the mandate by acting on the motion furthermore the interest in finality is no more impaired in this situation than in any rule b proceeding finally we have confidence in the ability of the district courts to recognize frivolous rule b motions indeed the trial_court is in a much better position to pass upon the issues presented in a motion pursuant to rule b the appellate-leave requirement adds to the delay and expense of litigation and also burdens the increasingly scarce time of the federal appellate courts we see no reason to continue the existence of this unnecessary and undesirable clog on the proceedings id pincite citations omitted in light of standard oil co of cal we conclude that lydon v commissioner supra and its progeny are no longer viable in lydon we analogized the situation to that of a district_court under rule b of the federal rules of civil procedure and relied on inter alia 322_us_238 279_f2d_424 4th cir and 112_f2d_387 6th cir the reasoning in those cases was specifically rejected by the supreme court in standard oil co of cal v united_states supra it may be argued that our opinion in transp manufacturing equip co v commissioner supra also rests on the language of sec_7482 and is not governed by the same principles as cases under rule b of the federal rules of civil procedure notwithstanding the analogy drawn in lydon sec_7482 however provides that the review of tax_court decisions shall be in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury if a district_court could not entertain a motion to vacate without the intervention of the court_of_appeals it would follow that the tax_court also cannot and this was the holding of lydon and its progeny on the other hand the converse is that if the district courts can entertain motions to vacate the tax_court can do likewise accordingly because of the supreme court’s holding in standard oil co of cal we will no longer follow the lydon case or its progeny we hold that the tax_court has the authority to act on a motion to vacate a decision that has been affirmed reversed or modified by the court_of_appeals standards for vacating a final_decision notwithstanding the authority to act on such a motion the authority of the tax_court to vacate a decision that has become final is limited in 64_tc_741 affd without published opinion 538_f2d_314 2d cir the taxpayer in a deficiency case sought to vacate a decision that had become final we noted that as a general_rule the finality of a decision is absolute id pincite see also 235_f2d_97 9th cir affd per curiam 352_us_1027 86_tc_1319 affd 859_f2d_115 9th cir we also noted that we have jurisdiction to set_aside a decision which would otherwise be final where there is ‘fraud on the court ’ taub v commissioner t c pincite citing 441_f2d_930 9th cir 387_f2d_689 7th cir see also 113_f3d_670 7th cir affg tcmemo_1995_209 511_f2d_929 2d cir in 90_tc_103 this court held that it had the authority to vacate an otherwise final_decision in a situation where the court never acquired jurisdiction over the petitioner accord 868_f2d_1081 9th cir 69_tc_999 this court has also vacated a final_decision in the situation where there was a clerical_error in the decision document that was not discovered until after the decision had become final see 144_f3d_495 7th cir affg tcmemo_1995_294 the court_of_appeals for the sixth circuit held that a final_decision of the tax_court could be vacated in situations involving a mutual mistake 219_f2d_610 6th cir however in a more recent case 51_f3d_618 6th cir the court_of_appeals for the sixth circuit held that reo motors inc was overruled by the supreme court in 352_us_1027 and that the court_of_appeals for the sixth circuit would no longer follow the rationale of reo motors inc movant’s grounds for vacating the decision irrespective of which standard of the cases discussed above is used movant’s allegations fall far short for purposes of vacating our decision in this case he alleges that the named the court_of_appeals for the eighth circuit has held that the tax_court lacks jurisdiction to vacate a final_decision in the absence of extraordinary circumstances see 114_f3d_795 8th cir tax_matters_partner tmp richard m greenberg was in bankruptcy and was disqualified as the tmp this is correct movant then asserts that either the tax_court or respondent should have appointed a new tmp this ignores the fact that since the court attempted in vain to find a limited_partner who would be willing to serve as the tmp finally movant alleges that the court’s affirmance of respondent’s determinations created a whipsaw that is patently unreasonable unfair unjust and inequitable we are willing to assume that this is also correct but the fact is that none of these allegations standing alone or together constitute a fraud on the court or other valid reason for vacating a final_decision of this court in concluding we note that the decided cases regarding vacating a final_decision of the court involve so-called deficiency cases rather than tefra partnership cases the current sec_7481 is derived from section a of the revenue act of ch tit x 44_stat_10 the legislative_history states inasmuch as the statute_of_limitations upon assessments and suits for collection both of which are suspended during review of the commissioner’s determination commences to run upon the day upon which the board’ sec_5 indeed we note that putting aside the problem with the finality of the decision the movant offers no explanation as to the reason for his failure to timely move to participate in this proceeding of tax_appeals decision becomes final it is of utmost importance that this time be specified as accurately as possible in some instances in order to achieve this result the usual rules of law applicable in court procedure must be changed s rept 69th cong 1st sess c b part the legislative_history of the tefra proceeding specifies that the principles of sec_7481 shall govern in determining the date on which a court decision becomes final h conf rept pincite 1982_2_cb_600 as the court_of_appeals for the ninth circuit observed congress in enacting sec_7481 was conscious of the need that ‘finality’ be clearly defined so that the process of collection can proceed unimpeded toscano v commissioner supra pincite while this concern is apparent in deficiency cases its force is at least as great in tefra partnership cases the liability of not just one taxpayer is at stake rather it is the liabilities of potentially all of the partners in the partnership thus if we were to vacate a final_decision in a tefra case the result clearly would impede the collection process we believe therefore that the reasoning underlying the cases restricting the vacating of final decisions of this court applies perhaps even more strongly to partnership cases there are no viable grounds for vacating the final_decision in this case accordingly granting movant’s motion for leave would be nothing more than an act of futility and the motion will be denied an order denying the motion for leave to file notice of election to participate out of time will be issued
